ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_11_EN.txt.                      445 	




                             DISSENTING OPINION OF JUDGE AD HOC VUKAS



                       As I shared the Court’s conclusion in its Judgment of 18 Novem-
                     ber 2008, I attached only a separate opinion in order to make clear my
                     personal reasoning that led me to support the conclusions of the Court.
                     However, in respect of the present Judgment, I have delivered a dissent-
                     ing opinion as I am against the Court’s rejection of Croatia’s claim con-
                     cerning the violations of the Convention on the Prevention and
                     Punishment of the Crime of Genocide by the Republic of Serbia against
                     members of the Croat ethnic group on the territory of the Republic of
                     Croatia.


                                          I. Jurisdiction and Admissibility

                        1. In its 2008 Judgment, the Court rejected two of Serbia’s prelimi-
                     nary objections to the jurisdiction of the Court. However, it concluded
                     that Serbia’s preliminary objections ratione temporis did not possess, in
                     the circumstances of the case, an exclusively preliminary character. These
                     preliminary objections concerned the inadmissibility of the claims of the
                     Republic of Croatia, based on acts or omissions which took place before
                     the Federal Republic of Yugoslavia came into being (Application of the
                     Convention on the Prevention and Punishment of the Crime of Genocide
                     (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
                     p. 419, para. 21 (point 2)). Therefore, the Court reserved the decision
                     thereon to the present phase of proceedings (ibid., p. 460, para. 130 and
                     p. 466, para. 146 (point 4)).
                        2. For the determination of the jurisdiction of the Court in respect of
                     Serbia, at that time the “Federal Republic of Yugoslavia” (FRY), what is
                     very important is the declaration made by the FRY on 27 April 1992 (the
                     date on which the FRY was proclaimed a State) which stated that :
                              “The Federal Republic of Yugoslavia, continuing the State, inter-
                           national legal and political personality of the Socialist Federal Repub-
                           lic of Yugoslavia, shall strictly abide by all the commitments that the
                           Socialist Federal Republic of Yugoslavia assumed internationally.”
                           (United Nations doc. A/46/915, Ann. II, quoted in ibid., p. 446,
                           para. 98.)
                        The correct interpretation of the above statement concerning the con-
                     tinuation of the “international legal and political personality” of the
                     SFRY, means that the FRY succeeded also as to the responsibility for
                     acts committed by the SFRY. It follows from that general principle that

                     446




7 CIJ1077.indb 888                                                                                    18/04/16 08:54

                     446 	 application of genocide convention (diss. op. vukas)

                     the FRY also succeeded to the responsibility already incurred by the
                     SFRY for the alleged violations of the Genocide Convention before
                     27 April 1992.
                        In addition to this legal explanation of the responsibility of the FRY, it
                     is useful to recall that the real leaders of the SFRY, in its last years, were
                     the persons that formally proclaimed the establishment of the FRY on
                     27 April 1992.


                             II. Consideration of the Merits of the Principal Claim

                       3. On the basis of the analysis of the arguments/documents submitted
                     by the Parties,
                            “the Court considers it established that a large number of killings were
                            carried out by the JNA and Serb forces during the conflict in several
                            localities in Eastern Slavonia, Banovina/Banija, Kordun, Lika and
                            Dalmatia. Furthermore, the evidence presented shows that a large
                            majority of the victims were members of the protected group, which
                            suggests that they may have been systematically targeted . . . The
                            Court thus finds that it has been proved by conclusive evidence that
                            killings of members of the protected group . . . were committed, and
                            that the actus reus of genocide specified in Article II (a) of the
                           ­Convention has therefore been established.” (Judgment, para. 295.)

                     Furthermore, the Court considers that
                           “during the conflict in a number of localities in Eastern Slavonia,
                           Western Slavonia, and Dalmatia, the JNA and Serb forces injured
                           members of the protected group . . . and perpetrated acts of ill‑treat-
                           ment, torture, sexual violence and rape. These acts caused such bod-
                           ily or mental harm as to contribute to the physical or biological
                           destruction of the protected group. The Court considers that the
                           actus reus of genocide within the meaning of Article II (b) of the
                           Convention has accordingly been established.” (Ibid., para. 360.)

                     Summing up the two above‑mentioned conclusions, the Court found that
                     in the mentioned localities in Croatia the JNA and Serb forces perpe-
                     trated against members of the protected group acts falling within sub-
                     paragraphs (a) and (b) of Article II of the Convention, and that the
                     actus reus of genocide has been established (ibid., para. 401).
                        4. However, in respect of its final conclusion concerning the relation of
                     the acts committed against the Croat population in the mentioned areas
                     and the Convention, the Court decided
                           “to compare the size of the targeted part of the protected group with
                           the number of Croat victims, in order to determine whether the JNA

                     447




7 CIJ1077.indb 890                                                                                     18/04/16 08:54

                     447 	 application of genocide convention (diss. op. vukas)

                           and Serb forces availed themselves of opportunities to destroy that
                           part of the group. In this connection, Croatia put forward a figure of
                           12,500 Croat deaths, which is contested by Serbia. The Court notes
                           that, even assuming that this figure is correct — an issue on which it
                           will make no ruling — the number of victims alleged by Croatia is
                           small in relation to the size of the targeted part of the group.

                               The Court concludes from the foregoing that Croatia has failed to
                           show that the perpetrators of the acts which form the subject of the
                           principal claim availed themselves of opportunities to destroy a sub-
                           stantial part of the protected group.
                           �����������������������������������������������������������������������������������������������������������������
                               Thus, in the opinion of the Court, Croatia has not established that
                           the only reasonable inference that can be drawn from the pattern of
                           conduct it relied upon was the intent to destroy, in whole or in part,
                           the Croat group. The acts constituting the actus reus of genocide
                           within the meaning of Article II (a) and (b) of the Convention were
                           not committed with the specific intent required for them to be char-
                           acterized as acts of genocide.” (Judgment, paras. 437 and 440.)
                        5. However, the quoted conclusion of the Court has not taken into
                     account two important elements related to the acts committed against the
                     Croat group. The first has already been mentioned in its own text : it has
                     not taken into account the number of Croatian victims of acts specified in
                     Article II (b) of the Convention. The second is the fact that the promi-
                     nence of the victims within a national group cannot be interpreted in a
                     restricted manner as in the Court’s text (ibid., para. 437). Namely, “prom-
                     inent”, “significant” or “substantial” can have various meanings. Accord-
                     ing to the latest, and one of the best books on the Convention on
                     Genocide, published in 2014 by C. Tams, L. Berster and B. Schiffbauer,
                     “substantial” can mean “a number of circumstantial aspects like the stra-
                     tegic importance of the group‑members’ area of settlement” 1. This inter-
                     pretation is especially important in respect of the acts of the JNA and
                     Serb forces in Croatia. Namely, the geographical map of Croatia (repro-
                     duced in the main Judgment) confirms that almost all the genocide acts
                     mentioned in the documents and statements of Croatia were committed
                     in two regions most important for the establishment of a Greater Serbia :
                     the Eastern Slavonia border of Croatia with Serbia, and in Lika and Dal-
                     matia. The first area was most important in preventing the extension of
                     the Republic of Serbia to the eastern area of the Republic of Croatia, and
                     the second was dangerous for the existence of the so‑called “Repub-
                     lika Srpska Krajina”. For that reason, as I mentioned in the course of the
                     deliberations of the Court, I cannot agree with the conclusion that “Cro-

                        1 Christian J. Tams, Lars Berster and Björn Schiffbauer, Convention on the Prevention

                     and Punishment of the Crime of Genocide : A Commentary, C. H. Beck/Hart/Nomos, 2014,
                     p. 149, para. 133.

                     448




7 CIJ1077.indb 892                                                                                                                              18/04/16 08:54

                     448 	 application of genocide convention (diss. op. vukas)

                     atia has failed to show that the perpetrators of the acts which form the
                     subject of the principal claim availed themselves of opportunities to
                     destroy a substantial part of the protected group” (Judgment, para. 437)
                     and that “Croatia has failed to substantiate its allegation that genocide
                     was committed” (ibid., para. 441).


                       6. In conformity with my conviction concerning the commission of
                     genocide on the territory of the Republic of Croatia against members of
                     the Croat ethnic group, I am of the opinion that the Court had to confirm
                     Croatia’s claims related to the commission of that crime. The Application
                     of Croatia requested the Respondent to take immediate and effective
                     measures against everybody who was included in the commission of acts
                     of genocide. Extremely important is also the requirement of the Republic
                     of Croatia that Serbia should provide to the Applicant all information
                     within its possession or control as to the whereabouts of Croatian citizens
                     who are missing as a result of the genocide acts for which it is responsible.
                     
                       It would also be correct to make reparation to Croatia and its citizens
                     for the damages caused by the Respondent as well as returning to the
                     Applicant all remaining items of cultural property within the jurisdiction
                     of the Respondent, which were seized in the genocide acts for which it is
                     responsible (ibid., para. 51).


                            III. Consideration of the Merits of the Counter-Claim

                        7. Establishing its independence, Croatia has tried — individually and
                     with international support — to unite its entire population, which has
                     been a difficult and important historical task. However, part of its popu-
                     lation of Serb nationality did not accept the independence of Croatia and
                     gradually established its own quasi State — the Republika Srpska Krajina
                     (RSK) inside Croatia !

                        For five years the Government of the Republic of Croatia tried to pre-
                     vent the establishment of Krajina as a part of the Belgrade Republic of
                     Serbia. As all the peaceful efforts of Croatia were rejected by Krajina, the
                     leaders of the Republic of Croatia decided at the beginning of August 1995
                     to use force in order to eliminate the Republic of Serb Krajina from the
                     natural and peaceful development of the Republic of Croatia. As the
                     RSK had not enough support from Belgrade, in five days the Croatian
                     forces eliminated the Krajina armed forces from Croatia. As in all armed
                     conflicts, there were victims on both sides. Not only among the members
                     of the armies, but also on the side of the civilian population.

                       Many civilians left Croatia, but they are now returning to their homes.
                     The Government of the Republic of Croatia does everything possible in

                     449




7 CIJ1077.indb 894                                                                                   18/04/16 08:54

                     449 	 application of genocide convention (diss. op. vukas)

                     the present difficult economic situation to enable the Serbs from Croatia
                     to return to their cities, villages and homes.


                                                                 (Signed) Budislav Vukas.




                     450




7 CIJ1077.indb 896                                                                               18/04/16 08:54

